Citation Nr: 1009285	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-23 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Whether the determination that the Veteran was a fugitive 
felon, which resulted in the discontinuance of compensation 
payments from June 1, 2004 until December 26, 2007, and the 
creation of an overpayment, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States for the Wounded Warrior 
Project


WITNESSES AT HEARING ON APPEAL

Appellant and K.T.




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
July 1982, and from February 2003 to May 2004 with additional 
service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 rating decision in which the RO 
terminated his monthly compensation benefits from June 1, 
2004, to December 27, 2007, based on fugitive felon status.  
In February 2008, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in 
June 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2008.

In January 2010, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  VA determined that from June 1, 2004 (the effective date 
of the initial grant of service connected benefits) until 
December 27, 2007 (the date the warrant was cleared) the 
Veteran was a fugitive felon, and discontinued his 
compensation payments for that period of time, resulting in 
an overpayment.

3.  It is not shown that prior to being notified by VA in 
November 2007, the Veteran was aware of the May 29, 1998 
felony warrant from Barnstable, Massachusetts, or otherwise 
aware that he was being sought for prosecution for felonies 
in Massachusetts.

4.  Throughout the period of time in question the Veteran was 
a resident of Massachusetts and Maine, and authorities were 
aware of his whereabouts.

5.  The evidence does not reflect that the Veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that the Veteran was violating a 
condition of probation or parole imposed for commission of a 
felony from April 10, 1992.

6.  Upon being advised of the warrant in November 2007, the 
Veteran promptly contacted the Massachusetts police to 
resolve the charges; and in December 2007 the warrant was 
recalled.


CONCLUSION OF LAW

The determination that the Veteran was a fugitive felon, 
which resulted in the discontinuance of compensation payments 
from June 1, 2004 until December 26, 2007, and the creation 
of an overpayment, was not proper.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.

II.  Analysis

The Veteran contends that VA erred in severing his benefits 
and creating an overpayment on the basis that he was a 
fugitive felon.  He asserts that he should not have been 
placed in "fugitive felon" status, as he did not fit the 
definition of "fugitive felon."  He indicated that he had no 
knowledge that a felony warrant had been issued against him 
until he was notified by VA in November 2007.  He further 
reported that he never attempted to flee prosecution or 
conceal his whereabouts.

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2009).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, in an opinion, VA's General 
Counsel noted ted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture.  VAOPGCPREC 7-2002 (December 
3, 2002).  It was noted that Public Law No. 104-193 'was 
designed to cut off the means of support that allows fugitive 
felons to continue to flee.  Id.  The SSA's fugitive felon 
provision is essentially identical to the VA provision cited 
above.  See 42 U.S.C.A. § 1382(e)(4)(A).

As the Veteran has not violated the conditions of a parole or 
probation, the only definition of fugitive felon that may 
apply in this case is the one providing that a fugitive felon 
is a person "fleeing to avoid prosecution" for an offense or 
an attempt to commit an offense that is a felony under the 
laws under the place from which the person flees.

Both the controlling statute and the regulation specifically 
include the intentional act of "fleeing to avoid prosecution" 
as a condition of finding fugitive felon status.  
Furthermore, courts examining the Social Security 
Administration statute have found that a person must have 
knowledge his apprehension be sought and there must be a 
finding of flight in order for benefits to be severed.  See 
Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97(2d Cir. 
2005)(finding the SSA's interpretation of the statute to 
suspend benefits without a finding of flight was improper); 
see also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1065-1066 
(N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 
(D.Or. 2004)(finding the SSA's interpretation that the mere 
presence of a warrant was sufficient to establish fugitive 
felon status was in contradiction to the underlying statute 
and regulations applicable to SSA benefits).

In this case, during the January 2010 Board hearing, the 
Veteran testified  that he was unaware of the existence of a 
warrant before the VA notified him of his status in 
November 2007.  He said that he lived in Massachusetts from 
the time of the October 1992 judgment through the time the 
warrant was issued in 1998.  He indicated that he worked at 
the same job for the period in question as well; he was a 
civil servant who worked for the Department of Defense at 
Cape Cod.  He said that he was also a member of the 
Massachusetts Army National Guard.  He said that the 
government made no effort to let him know that the warrant 
existed, as he could have been easily found.  In particular, 
the Veteran mentioned that during the time when he was 
supposedly a fugitive felon, the Army National Guard called 
him to active duty to serve a tour in Iraq.  He mentioned 
that he did not move to Maine until he returned from Iraq and 
could not return to his previous job because of service-
related injuries.  He testified that within a month of 
receiving the November 2007 VA notice that he had an 
outstanding warrant, he had the warrant cleared.  He said 
that he was not hiding from anyone.

The record confirms much of the Veteran's testimony.  A 
Department of Defense form 214 (DD-214) shows that the 
Veteran was ordered to active duty in support of Operation 
Enduring/Iraqi Freedom and served in Kuwait and Iraq from 
April 17, 2003 to April 13, 2004.  The DD-214 also shows that 
the Veteran entered and exited this period of active duty 
from a Massachusetts address.  Service treatment records 
document the Veteran's presence and service with the 
Massachusetts National Guard from 1981 through 2004.  The 
record also reflects that the felony warrant was recalled on 
December 27, 2007-less than a month after the November 29, 
2007 VA letter informing the Veteran of his fugitive felon 
status.

Thus, there is no evidence that the Veteran knew that his 
apprehension was sought.  The record does not show that the 
Veteran received any notice that there was a warrant issued.  
Without such notice, there can be no finding that he engaged 
in the intentional act of "fleeing."  Furthermore, the 
Veteran's actions during the relevant time period reflect he 
was not "fleeing."  Rather, the Veteran maintained continual 
contact with the Massachusetts National Guard.  Most 
significantly, when the Veteran was advised of the warrant, 
he immediately contacted the court in Massachusetts to 
resolve the warrant.  Such actions do not reflect the 
intentional act of "flight from prosecution" necessary to 
establish fugitive felon status.  Consequently, the Veteran 
cannot be considered to have been a fugitive felon under the 
controlling statute and regulation.

As the Veteran is not shown to have been a fugitive felon 
from June 2004 until December 2007, the discontinuance of his 
compensation payments  (which created an overpayment) was not 
warranted.




ORDER

As the determination that the Veteran was a fugitive felon, 
which resulted in the discontinuance of compensation payments 
from June 1, 2004 until December 26, 2007, and the creation 
of an overpayment, was not proper, the appeal is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


